Exhibit HNI Corporation, Issuer and , Trustee Indenture Dated as of 20 DEBT SECURITIES HNI Corporation Debt Securities Cross Reference Sheet 1 This Cross Reference Sheet shows the location in the Indenture of the provisions inserted pursuant to Sections 310 - 318(a), inclusive, of the Trust Indenture Act of 1939, as amended. Trust Indenture Act Sections of Indenture §310(a)(1) . . 9.08 (a)(2) . . 9.08 (a)(3) . . Inapplicable (a)(4) . . Inapplicable (a)(5) . . 9.08 (b) . . 9.07 and 9.09 (c) . . Inapplicable §311(a) . . 9.12 (b) . . 9.12 (c) . . Inapplicable §312(a) . . 7.01 and 7.02 (b) . . 7.02 (c) . . 7.02 §313(a) . . 7.03 (b) . . 7.03 (c) . . 7.03 (d) . . 7.03 §314(a) . . 7.04 (a)(4) . . 1.01 and 6.07 (b) . . Inapplicable (c)(l) . . 13.05 (c)(2) . . 13.05 (c)(3) . . Inapplicable (d) . . Inapplicable (e) . . 13.05 (f) . . Inapplicable §315(a) . . 9.01 (b) . . 8.08 (c) . . 9.01 (d) . . 9.01 (e) . . 8.07 §316(a) . . 1.01 (a)(l)(A) . . 8.01 and 8.06 (a)(l)(B) . . 8.01 (a)(2) . . Inapplicable (b) . . 8.09 (c) . . 13.11 §317(a)(1) . . 8.02 (a)(2) . . 8.02 (b) . . 6.03 §318(a) . . 13.08 1The Cross Reference Sheet is not part of the Indenture. TABLE OF CONTENTS ARTICLE I. 1 Section 1.01.Certain Terms Defined. 1 ARTICLE II. 7 Section 2.01.Designation and Amount of Securities. 7 Section 2.02.Form of Securities and Trustee's Certificate of Authentication. 8 Section 2.03.Date and Denominations. 9 Section 2.04.Execution, Authentication and Delivery of Securities. Section 2.05.Registration of Transfer and Exchange. Section 2.06.Temporary Securities. Section 2.07.Mutilated, Destroyed, Lost, and Stolen Securities. Section 2.08.Cancellation of Surrendered Securities. Section 2.09.Payment of Interest; Interest Rights Preserved. Section 2.10.Persons Deemed Owners. Section 2.11.Computation of Interest. Section 2.12.CUSIP Numbers. 9 10 11 12 12 12 13 13 14 ARTICLE III. 14 Section 3.01.Applicability of Article. Section 3.02.Election to Redeem; Notice to Trustee. Section 3.03.Deposit of Redemption Price. Section 3.04.Securities Payable on Redemption Date. Section 3.05.Securities Redeemed in Part. 14 14 15 15 15 ARTICLE IV. 15 Section 4.01.Applicability of Article. Section 4.02.Satisfaction of Sinking Fund Payments With Securities. Section 4.03.Redemption of Securities for Sinking Fund. 15 15 16 ARTICLE V. 16 Section 5.01.Company's Option to Effect Defeasance or Covenant Defeasance. Section 5.02.Defeasance and Discharge. Section 5.03.Covenant Defeasance. Section 5.04.Conditions to Defeasance or Covenant Defeasance. Section 5.05.Deposited Money and U.S. Government Obligations to be Held in Trust; Other Miscellaneous Provisions. Section 5.06.Reinstatement. 16 16 17 17 18 18 ARTICLE VI. 19 Section 6.01.Payment of Principal, Premium and Interest on Securities. Section 6.02.Maintenance of Office or Agency. Section 6.03.Money for Securities Payments to be Held in Trust. Section 6.04.Statement by Officers as to Default. Section 6.05.Waiver of Certain Covenants. Section 6.06.Calculation of Original Issue Discount. 19 19 19 20 20 20 ARTICLE VII. 21 Section 7.01.Company to Furnish Trustee Names and Addresses of Holders. Section 7.02.Preservation of Information; Communication to Holders. Section 7.03.Reports by Trustee. Section 7.04.Reports by Company. 21 21 21 21 ARTICLE VIII. 22 Section 8.01.Event of Default. 22 (i) Section 8.02.Covenant of Company to Pay to Trustee Whole Amount Due on Securities on Default in Payment of Interest or Principal;Suits for Enforcement by Trustee. Section 8.03.Application of Money Collected by Trustee. Section 8.04.Limitation on Suits by Holders of Securities. Section 8.05.Rights and Remedies Cumulative; Delay or Omission in Exercise of Rights not a Waiver of Event of Default. Section 8.06.Rights of Holders of Majority in Principal Amount of Outstanding Securities to Direct Trustee. Section 8.07.Requirement of an Undertaking to Pay Costs in Certain Suits Under the Indenture or Against the Trustee. Section 8.08.Notice of Defaults. Section 8.09.Unconditional Right of Holders to Receive Principal, Premium, and Interest. Section 8.10.Restoration of Rights and Remedies. Section 8.11.Trustee May File Proofs of Claims. 23 24 24 25 25 25 25 26 26 26 ARTICLE IX. 26 Section 9.01.Certain Duties and Responsibilities. Section 9.02.Certain Rights of Trustee. Section 9.03.Not Responsible for Recitals or Issuance of Securities. Section 9.04.May Hold Securities. Section 9.05.Money Held in Trust. Section 9.06.Compensation and Reimbursement. Section 9.07.Disqualification; Conflicting Interests. Section 9.08.Corporate Trustee Required; Eligibility. Section 9.09.Resignation and Removal; Appointment of Successor. Section 9.10.Acceptance of Appointment by Successor. Section 9.11.Merger, Conversion, Consolidation, or Succession to Business. Section 9.12.Preferential Collection of Claims Against Company. Section 9.13.Appointment of Authenticating Agent. Section 9.14.Trustee's Application for Instructions from the Company. 26 27 28 28 29 29 29 29 30 31 31 32 32 33 ARTICLE X. 33 Section 10.01.Purposes for Which Supplemental Indentures May Be Entered Into Without Consent of Holders. Section 10.02.Modification of Indenture with Consent of Holders of at Least a Majority in Principal Amount of Outstanding Securities. Section 10.03.Execution of Supplemental Indentures. Section 10.04.Effect of Supplemental Indentures. Section 10.05.Conformity with Trust Indenture Act. Section 10.06.Reference in Securities to Supplemental Indentures. 33 34 35 35 35 35 ARTICLE XI. 35 Section 11.01.Consolidations and Mergers of Company and Sales Permitted Only on Certain Terms. Section 11.02.Successor Corporation Substituted. 36 36 ARTICLE XII. 36 Section 12.01.Satisfaction and Discharge of Indenture. Section 12.02.Application of Trust Money. 36 36 ARTICLE XIII. 36 Section 13.01-13.09Reserved. Section 13.10.Notice to Trustee. Section 13.11.Reliance on Judicial Order or Certificate of Liquidating Agent. Section 13.12.Trustee not Fiduciary for Holders of Senior Indebtedness. Section 13.13.Rights of Trustee as Holder of Senior Indebtedness; Preservation of Trustee's Rights. 36 36 37 37 37 (ii) ARTICLE XIV. 38 Section 14.01.Successors and Assigns of Company Bound by Indenture. Section 14.02.Service of Required Notice to Trustee and Company. Section 14.03.Service of Required Notice to Holders; Waiver. Section 14.04.Indenture and Securities to be Construed in Accordance with the Laws of the State of New York; WAIVER OFJURY TRIAL. Section 14.05.Compliance Certificates and Opinions. Section 14.06.Form of Documents Delivered to Trustee. Section 14.07.Payments Due on Non-Business Days. Section 14.08.Provisions Required by Trust Indenture Act to Control. Section 14.09.Invalidity of Particular Provisions. Section 14.10.Indenture May be Executed In Counterparts. Section 14.11.Acts of Holders; Record Dates. Section 14.12.Effect of Headings and Table of Contents. Section 14.13.Benefits of Indenture. Section 14.14.Force Majeure. Section 14.15.No Recourse Against Others. 38 38 38 39 39 39 39 40 40 40 40 41 42 42 42 (iii) Indenture, dated as of , 20 between HNI Corporation, a corporation duly organized and existing under the laws of the State of Iowa (the "Company"), and, a (herein called the "Trustee"). Recitals A.The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured debentures, notes, and other evidences of indebtedness (the "Securities"), to be issued in one or more series as in this Indenture provided. B.The Securities of each series will be in such form as may be established by or pursuant to a Board Resolution or in one or more indentures supplemental hereto, in each case with such appropriate insertions, omissions, substitutions, and other variations as are required or permitted by this Indenture, and may have such letters, numbers, or other marks of identification and such legends or endorsements placed thereon as may be required to comply with the rules of any securities exchange or as may, consistently herewith, be determined by the officers executing such Securities, as evidenced by their execution of the Securities. NOW, THEREFORE, THIS INDENTURE WITNESSETH: In order to declare the terms and conditions upon which the Securities are authenticated, issued, and delivered, and in consideration of the premises and of the purchase and acceptance of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of the respective Holders from time to time of the Securities or of a series thereof, as follows: Article I. DEFINITIONS Section 1.01. Certain Terms Defined. (a)The terms defined in this Section 1.01 (except as herein otherwise expressly provided or unless the context of this Indenture otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto have the respective meanings specified in this Section 1.01.All other terms used in this Indenture that are defined in the Trust Indenture Act, either directly or by reference therein (except as herein otherwise expressly provided or unless the context of this Indenture otherwise requires), have the respective meanings assigned to such terms in the Trust Indenture Act as in force at the date of this Indenture as originally executed. Act: The term "Act", when used with respect to any Holder, has the meaning set forth in Section Affiliate: The term "Affiliate" means, with respect to a particular Person, any Person that, directly or indirectly, is in control of, is controlled by, or is under common control with, such Person.For purposes of this definition, control of a Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms "controlling" and "controlled" have meanings correlative of the foregoing. Authenticating Agent: The term "Authenticating Agent" means any Person authorized by the Trustee pursuant to Section 9.13 to act on behalf of the Trustee to authenticate Securities of one or more series. Board of Directors: The term "Board of Directors" means the Board of Directors of the Company or a duly authorized committee of that Board of Directors. Board Resolution: The term "Board Resolution" means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. Business Day: The term "Business Day", when used with respect to any Place of Payment, means each Monday, Tuesday, Wednesday, Thursday, and Friday which is not a day on which banking institutions in that Place of Payment are authorized or required by law or executive order to close. Commission: The term "Commission" means the Securities and Exchange Commission, as from time to time constituted, created under the Exchange Act or, if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. Common Stock: The term "Common Stock" means the common stock of the Company. Company: The term "Company" means HNI Corporation, an Iowa corporation, until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter "Company" will mean such successor Person. Company Request or Company Order: The term "Company Request" or "Company Order" means a written request or order signed in the name of the Company by the Chairman of the Board of Directors, the Vice Chairman of the Board of Directors, the President, a Vice President, the Treasurer, an Assistant Treasurer, the Secretary, or an Assistant Secretary of the Company, and delivered to the Trustee. Corporate Trust Office: "Corporate Trust Office" means the designated office of the Trustee at which at any time its corporate trust business shall be administered, which office at the date hereof is located at , Attention: Corporate Trust Administration, or such other address as the Trustee may designate form time to time by notice to the Holders and the Company, or the principal corporate trust office of any successor Trustee (or such other address as such successor Trustee may designate from time to time by notice to the Holders and the Company). Covenant Defeasance: The term "Covenant Defeasance" has the meaning set forth in Section 5.03. -2- Default: The term "Default" means any event which, with notice or passage of time or both, would constitute an Event of Default. Defaulted Interest: The term "Defaulted Interest" has the meaning set forth in Section 2.09. Defeasance: The term "Defeasance" has the meaning set forth in Section 5.02. Defeasible Series: The term "Defeasible Series" has the meaning set forth in Section 5.01. Depositary: The term "Depositary" means, with respect to Securities of any series issuable in whole or in part in the form of one or more Global Securities, a clearing agency registered under the Exchange Act that is designated to act as Depositary for such Securities as contemplated by Section 2.01. Event of Default: The term "Event of Default" has the meaning set forth in Section 8.01(a). Exchange Act: The term "Exchange Act" means the Securities Exchange Act of 1934, as amended, or any similar Federal statute, and the rules and regulations of the Commission thereunder, as the same may be in effect from time to time. GAAP: The term "GAAP" means generally accepted accounting principles in the United States of America (including, if applicable, International Financial Reporting Standards) as in effect from time to time. Global Security: The term "Global Security" means a Security that evidences all or part of the Securities of any series and is authenticated and delivered to, and registered in the name of, the Depositary for such Securities or a nominee thereof. Holder: The term "Holder" means a person in whose name a particular Security is registered in the Security Register. Indenture: The term "Indenture" means this Indenture, as this Indenture may be amended, supplemented, or otherwise modified from time to time, including, for all purposes of this Indenture and any such supplemental indenture, the provisions of the Trust Indenture Act that are deemed to be a part of and govern this instrument and -3- any such supplemental indenture, respectively.The term "Indenture" will also include the terms of particular series of Securities established as contemplated by Section 2.01. Interest: The term "interest" (i) when used with respect to an Original Issue Discount Security which by its terms bears interest only after Maturity, means interest which accrues from and after and is payable after Maturity and (ii) when used with respect to any Security, means the amount of all interest accruing on such Security, including any default interest and any interest accruing after any Event of Default that would have accrued but for the occurrence of such Event of Default, whether or not a claim for such interest would be otherwise allowable under applicable law. Interest Payment Date: The term "Interest Payment Date" when used with respect to any Security means the Stated Maturity of an installment of interest on such Security. Maturity: The term "Maturity" when used with respect to any Security means the date on which the principal of that Security or an installment of principal becomes due and payable as therein or herein provided, whether at the Stated Maturity or by declaration of acceleration, call for redemption, or otherwise. Notice of Default: The term "Notice of Default" means a written notice of the kind set forth in Section 8.01(a)(iv). Officer's Certificate: The term "Officer's Certificate" means a certificate executed on behalf of the Company by a responsible officer and delivered to the Trustee. Opinion of Counsel: The term "Opinion of Counsel" means an opinion in writing signed by legal counsel, who, subject to any express provisions hereof, may be an employee of or counsel for the Company or any Subsidiary, reasonably acceptable to the Trustee. Original Issue Discount Security: The term "Original Issue Discount Security" means any Security which provides for an amount less than the principal amount thereof to be due and payable upon a declaration of acceleration of the Maturity thereof pursuant to Section 8.01(b). Outstanding: The term "Outstanding" means, when used with reference to Securities as of a particular time, all Securities theretofore issued by the Company and authenticated and delivered by the Trustee under this Indenture, except (a) Securities theretofore cancelled by the Trustee or delivered to the Trustee for cancellation, (b) Securities for the payment or redemption of which money in the necessary amount has been theretofore deposited with the Trustee or any Paying Agent (other than the Company) in trust or set aside and segregated in trust by the Company (if the Company is acting as its own Paying Agent) for the Holders of such Securities; provided that, if such Securities are to be redeemed, notice of such redemption has been duly given pursuant to this Indenture or provision often not covered therefor satisfactory to the Trustee has been made, and (c) Securities paid pursuant to Section 2.07 or Securities in exchange for or in lieu of which other Securities have been authenticated and delivered pursuant to -4- this Indenture, other than any such Securities in respect of which there shall have been presented to the Trustee proof satisfactory to it that such Securities are held by a bona fide purchaser in whose hands such Securities are valid obligations of the Company; provided, however, that in determining whether the Holders of the requisite principal amount of the Outstanding Securities have given any request, demand, authorization, direction, notice, consent, or waiver hereunder, (i) the principal amount of an Original Issue Discount Security that will be deemed to be Outstanding will be the amount of the principal thereof that would be due and payable as of the date of such determination upon acceleration of the Maturity thereof to such date pursuant to Section 8.01(b), (ii) the principal amount of a Security denominated in one or more foreign currencies or currency units will be the U.S. dollar equivalent, determined in the manner contemplated by Section 2.01 on the date of original issuance of such Security, of the principal amount (or, in the case of an Original Issue Discount Security, the U.S. dollar equivalent on the date of original issuance of such Security of the amount determined as provided in clause (i) above) of such Security, and (iii) Securities owned by the Company or any other obligor upon the Securities or any Affiliate of the Company or of such other obligor will be disregarded and deemed not to be Outstanding, except that, in determining whether the Trustee will be protected in relying upon any such request, demand, authorization, direction, notice, consent, or waiver, only Securities which a Responsible Officer of the Trustee actually knows to be so owned will be so disregarded.Securities so owned which have been pledged in good faith may be regarded as Outstanding if the pledgor establishes to the satisfaction of the Trustee the pledgee's right so to act with respect to such Securities and that the pledgee is not the Company or any other obligor upon the Securities or any Affiliate of the Company or of such other obligor. Paying Agent: The term "Paying Agent" means any Person authorized by the Company to pay the principal of or any premium or interest on any Securities on behalf of the Company. Person: The term "Person" means any individual, partnership, corporation, joint stock company, business trust, trust, unincorporated association, joint venture, or other entity, or government or political subdivision or agency thereof. Place of Payment: The term "Place of Payment" when used with respect to the Securities of any series means the place or places where the principal of and any premium and interest on the Securities of that series are payable as specified as contemplated by Section Predecessor Security: The term "Predecessor Security" when used with respect to any particular Security means every previous Security evidencing all or a portion of the same debt as that evidenced by such Security; and, for the purposes of this definition, any Security authenticated and delivered under Section 2.07 in exchange for or in lieu of a mutilated, destroyed, lost, or stolen Security will be deemed to evidence the same debt as the mutilated, destroyed, lost, or stolen Security. Redemption Date: The term "Redemption Date" when used with respect to any Security to be redeemed means the date fixed for such redemption by or pursuant to this Indenture. Redemption Price: The term "Redemption Price" when used with respect to any Security to be redeemed means the price (including premium, if any) at which it is to be redeemed pursuant to this Indenture. -5- Regular Record Date: The term "Regular Record Date" for the interest payable on any Interest Payment Date on the Securities of any series means the date specified for that purpose as contemplated by Section 2.01. Responsible Officer: "Responsible Officer" when used with respect to the Trustee, means any vice president, any assistant vice president, any senior trust officer or assistant trust officer, any trust officer, or any other officer associated with the corporate trust department of the Trustee customarily performing functions similar to those performed by any of the above designated officers and also means, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of such person's knowledge of and familiarity with the particular subject. Securities: The term "Securities" has the meaning set forth in the first recital of this Indenture and more particularly means any Securities authenticated and delivered under this Indenture. Security Register and Security Registrar: The terms "Security Register" and "Security Registrar" have the respective meanings set forth in Section 2.05. Special Record Date: The term "Special Record Date" for the payment of any Defaulted Interest means a date fixed by the Trustee pursuant to Section 2.09. Stated Maturity: The term "Stated Maturity" when used with respect to any Security, any installment of interest thereon, or any other amount payable under this Indenture or the Securities means the date specified in this Indenture or such Security as the regularly scheduled date on which the principal of such Security, such installment of interest, or such other amount, is due and payable. Subsidiary: The term "Subsidiary" means, as applied with respect to any Person, any corporation, partnership, or other business entity of which, in the case of a corporation, more than 50% of the issued and outstanding capital stock having ordinary voting power to elect a majority of the board of directors of such corporation (irrespective of whether at the time capital stock of any other class or classes of such corporation has or might have voting power upon the occurrence of any contingency), or, in the case of any partnership or other legal entity, more than 50% of the ordinary equity capital interests, is at the time directly or indirectly owned or controlled by such Person, by such Person and one or more of its other Subsidiaries, or by one or more of such Person's other Subsidiaries. Trust Indenture Act: The term "Trust Indenture Act" means the Trust Indenture Act of 1939, as amended, as in force upon the date as of which this instrument was executed; provided, however, that in the event the Trust Indenture Act of 1939 is amended after such date, "Trust Indenture Act" means, to the extent required by any such amendment, the Trust Indenture Act of 1939 as so amended. -6- Trustee: The term "Trustee" means the Person named as the "Trustee" in the first paragraph of this Indenture until a successor Trustee shall have become such pursuant to the applicable provisions of this Indenture, and thereafter "Trustee" will mean or include each Person who is then a Trustee hereunder, and if at any time there is more than one such Person, "Trustee" as used with respect to the Securities of any series will mean each Trustee with respect to Securities of that series. U.S. Government Obligation: The term "U.S.
